Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 22 November 2021 is not fully responsive to the PTAB decision of September 22, 2021 because of the following omission(s) or matter(s): Applicant has amended independent claims 1, 8, and 15, of which Applicant was entitled to reopen prosecution on the new grounds of rejection for claims 1 – 6, 8 – 13, and 15 – 20 only responsive to the PTAB decision of September 22, 2021 (The PTAB decision of September 22, 2021 affirming examiners rejections of claims 1-6, 8-13, and 15-20 under 35 USC 101 and 35 USC 112a).  However, amendments filed on affirmance go beyond the option to reopen prosecution on the new ground of rejection from the Board, as that only required changing the word “a” to “the” in a singular instance of each independent claim to overcome the PTAB new grounds of rejection under 35 U.S.C. 112(b) (“if the Board’s decision in which the rejection under 37 CFR 41.50(b) was made includes an affirmance of the examiner’s rejection, the basis of the affirmed rejection is not open to further prosecution” - see MPEP 1214.01). Applicant may exercise one of two options: 1) reopen prosecution with respect to the 35 U.S.C. 112(b) rejection of 1 – 6, 8 – 13, and 15 – 20 only, or 2) file an RCE to have further amendments to claims 1 – 6, 8 – 13, and 15 – 20 considered.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683